IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 17, 2010

            YOLANDA D. BAREFIELD v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Davidson County
                     No. 2008-I-777    Mark J. Fishburn, Judge


                  No. M2009-01319-CCA-R3-PC - Filed May 20, 2010


The pro se petitioner, Yolanda D. Barefield, appeals the summary dismissal of her petition
for post-conviction relief. On appeal, she alleges that she entered an involuntary guilty plea
due to the ineffective assistance of counsel. After careful review, we remand to the trial
court for appointment of counsel and a hearing regarding the issue of whether the petitioner
received ineffective assistance of counsel with regard to her guilty plea to felony escape.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Remanded

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which D AVID H. W ELLES
and T HOMAS T. W OODALL, JJ., joined.

Yolanda D. Barefield, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General; Victor S. (Torry) Johnson, III, District Attorney General; and Rob
McGuire, Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       On July 29, 2008, the petitioner entered a guilty plea to one count of felony escape,
a Class E felony, as charged. Pursuant to the plea agreement, the petitioner was sentenced
as a Range I, standard offender to one year in the workhouse, with the sentence to be served
consecutively to the sentence she was serving when she was charged with escape. She filed
a pro se post-conviction petition on April 21, 2009, which alleged that she was advised by
counsel that she would receive a misdemeanor charge for escape and, further, that she would
not have agreed to enter a plea had she been advised that the conviction was a felony. She
also argued that she was improperly held in segregation in the prison and that the staff of the
Tennessee Prison for Women purposely withheld her legal paperwork. The petitioner also
contends that her TOMIS records do not accurately reflect the sentence she received.

        On May 19, 2009, the post-conviction court entered an order summarily dismissing
the petition and issued findings that the issues raised by the petitioner were not appropriately
addressed by post-conviction. The petitioner filed a notice of appeal on June 18, 2009.

                                           Analysis

       The post-conviction judge’s findings of fact on post-conviction hearings are
conclusive on appeal unless the evidence preponderates otherwise. State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999). Those findings of fact are afforded the weight of a jury verdict, and
this court is bound by the findings unless the evidence in the record preponderates against
those findings. Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley v. State, 958
S.W.2d 138, 147 (Tenn. Crim. App. 1997). This court may neither reweigh nor reevaluate
the evidence or substitute its inferences for those drawn by the post-conviction court. State
v. Honeycutt, 54 S.W.3d 762, 766 (Tenn. 2001). However, the post-conviction court’s
conclusions of law are reviewed under a purely de novo standard with no presumption of
correctness. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       Here, the trial court concluded that the issues raised by the petitioner in her post-
conviction petition were not appropriately raised in a post-conviction petition. We agree that
some of the issues raised were not proper for post-conviction, specifically, the issues
pertaining to her stay in the Tennessee Prison for Women. However, the issue of whether
she received effective assistance of counsel is appropriate for post-conviction.

       On appeal, the State accredits the petitioner’s contention that the post-conviction court
erred in summarily dismissing the petition for post-conviction relief because the petitioner
would be entitled to relief if the allegations in the petition were taken as true. The petitioner
contends that she would not have pled guilty had she been advised she was pleading guilty
to felony escape. However, we do not have a transcript of the guilty plea hearing to review
what transpired when the plea was entered.

                                          Conclusion

       The petitioner has raised the issues of ineffective assistance of counsel and an
involuntary guilty plea, issues which are appropriately addressed in the post-conviction
setting. As such, the post-conviction court should have appointed counsel and afforded the
petitioner an opportunity to establish her claims. Based on the foregoing and the record as
a whole, we remand this issue to the post-conviction court for appointment of counsel and
a hearing on the issue of ineffective assistance of counsel with regard to the entry of the

                                               -2-
guilty plea.




                     _________________________________
                      JOHN EVERETT WILLIAMS, JUDGE




               -3-